DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 12/27/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebron et al (Cancer Res., April 2019, 79, 8: 1844-1856) as evidenced by Ardiani et al (Oncotarget, 2014, vol.5, no.19: 9335-9348).
Ebron et al disclose treatment of prostate cancer in subjects by administering miR-644a mimic alone or in combination with enzalutamide (see last paragraph on page 1848, Figure 3), which leads to reduction of tumor size (see first column on page 1849). Ebron et al disclose that . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebron et al 2017 (Proceedings of AACR Annual Meeting, Abstract 1470, April 2017, cited from IDS) as .
Ebron et al 2017 teach that miR-644a suppresses prostate cancer cells growth, which also sensitizes the cancer cells to enzalutamide treatment (see Abstract). Enzalutamide is an anticancer agent used in androgen deprivation therapy as evidenced by Ardiani et al (see first column on page 9335).
Ebron et al 2017 do not teach treatment of castration-resistant prostate cancer in individuals.
Ebron et al 2014 teach that several miRNAs including miR-644a and miR-149 target androgen receptor, such activity can be used for therapeutic treatment of castration-resistant prostate cancer (see Abstract).
Singh et al teach that miR-149-5p is a tumor suppressor in castration-resistant prostate cancer cells (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat individual with prostate cancer by administering miR-644a and miR-149-5p based on teachings of Ebron et al 2017, Ebron et al 2014 and Singh et al. One of the ordinary skill in the art would be motivated to do so, because Ebron et al 2017 teach that administration of miR-644a to prostate cancer cells suppresses their growth and sensitizes them to treatment by enzalutamide and Ebron et al 2014 and Singh et al teach that miR-644a and miR-149-5p can be used for castration-resistant cancer treatment, motivating in vivo for treatment of castration-resistant prostate cancer by itself or in combination with androgen deprivation therapy by enzalutamide. Limitations of claims 2, 6, 10 and 14 recite the effects of such administration, which are expected to happen in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635